PER CURIAM.
Petitioner seeks to have this court review by writ of certiorari an order of the Full Commission ruling on an interlocutory order of the deputy commissioner. In accordance with our recent decision in Direct Oil Corporation v. Brown, 178 So.2d 13 (Fla.1965) the writ is denied.
It is further ordered that the petitioner’s motion for allowance of attorney’s fees, be and the same is hereby denied.
It is so ordered.
THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.
THORNAL, C. J., concurs in judgment.